DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 09/27/2021, with respect to claim 16 have been fully considered and are persuasive. The objection of Claim 16 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 09/27/2021, with respect to the rejection(s) of claim(s) 1-2, 4-5, 7-9, and 13-15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho, LeMay, Luna, and Ambrose.
Applicant’s arguments, see page 10, filed 09/27/2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho, LeMay, Luna, and Ambrose, and Kohli.
Applicant’s arguments, see page 10, filed 09/27/2021, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho, LeMay, Luna, and Ambrose, and Gravriely.
Applicant’s arguments, see page 10, filed 09/27/2021, with respect to the rejection(s) of claim(s) 10-11 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho, LeMay, Luna, Ambrose, and Zielinski.
Applicant’s arguments, see page 10, filed 09/27/2021, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has Cho, LeMay, Luna, Ambrose, Zielinski, and Öhlander.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a signal adaptation module configured to select an electrode pair of the plurality of electrodes based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges to facilitate modification of a plurality of parameters of the current signal injection module or the bioimpedance signal measurement module”. It is unclear if it is the signal adaptation module that is configured to facilitate modification a plurality of parameters or if it is the selection of electrodes that facilitates modification. In one scenario (the selection of electrodes is to facilitate modification), the term “to facilitate modification…” is considered functional language. In the other scenario, (the signal adaptation module is configured to facilitate modification), it is not. For the purposes of substantive examination, the examiner is interpreting this limitation as the selection of electrodes as facilitating modification, and the term “to facilitate modification…” to be functional language.

Claim 1 recites the limitations “a data quality detection module configured to detect one or more of an AC level and a DC level of the measured bioimpedance signal” and “wherein parameters that specify an amplitude of the current signal, a frequency of the current signal, and a gain of the bioimpedance signal measurement module are configured to be adjusted by the signal adaptation module to bring the AC level and the DC level within the AC reference value range and DC reference value range, respectively”. It is unclear how in the claimed situation where only one of an AC or DC level of a measured bioimpedance signal is detected, both the AC level and the DC level could be brought back into the AC reference value range and DC reference value range, respectively. For the purposes of substantive examination, it is presumed that in such a situation only one of the AC or the DC level is brought back into the AC reference value range or the DC reference value range, respectively.
Claims 2-6, 9-15, and 21 are rejected under 35 U.S.C. 112(b) by virtue of dependence on Claim 1. 
Claim 16 recites the limitations “a data quality detection module configured to detect one or more of an AC level and a DC level of the measured bioimpedance signal” and “wherein parameters that specify an amplitude of the current signal, a frequency of the current signal, and a gain of the bioimpedance signal measurement module are configured to be adjusted by the signal adaptation module to bring the AC level and the DC level within the AC reference value range and DC reference value range, respectively”. It is unclear how in the claimed situation where only one of an AC or DC level of a measured bioimpedance signal is detected, both the AC level and the DC level could be brought back into the AC reference value range and DC reference value range, respectively. For the purposes of substantive examination, it is presumed that in such a situation only one of the AC or the DC level is brought back into the AC reference value range or the DC reference value range, respectively.
Claims 17-20 and 22 are rejected under 35 U.S.C. 112(b) by virtue of dependence on Claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR 20150113501, cited by applicant in 12/11/2018 IDS, hereinafter Cho) in view of LeMay et al (US 2014/0257119 A1), Luna et al (US 2015/0282768 A1), and Ambrose (GB 2541947 A, hereinafter Ambrose).
Regarding Claim 1, Cho discloses an electronic system for bioimpedance signal acquisition, comprising:

a bioimpedance signal measurement module (bioimpedance signal amplification unit 150) configured to measure, via a plurality of electrodes (Elements 134 and 136), a bioimpedance signal ("The bioimpedance signal amplification unit 150 outputs a bioimpedance signal based on a potential difference between a portion 101 of the object detected through the electrode unit 130", p. 4, lines 4-5; 134 and 136 are part of electrode unit 130, Fig. 1) based on a voltage generated by the current signal applied to the subject ("The second electrode 134 and the third electrode 136 may detect a potential difference between the portion 101 of the object generated based on the measured current (it)", p. 3, lines 62-63);
a data quality detection module (Comparison unit 170) configured to detect one or more of an AC level and a DC level of the measured bioimpedance signal ("compares the size of the bioimpedance signal output by the bioimpedance signal amplifying unit 150 ... ", p.4, line 28; as an electrical current, the bioimpedance signal must be AC and/or DC) and to determine whether the one or more of the levels of the measured bioimpedance signal is within or outside one or more of an AC reference value range and a DC reference value range, respectively (" ... with a preset first size. The first size is a maximum value of an appropriate bioimpedance signal range", p. 4, lines 29-30; " ... and a preset second size. The second size is a minimum value of an appropriate bioimpedance signal range", p. 4, lines 48-49); and
a signal adaptation module (Control unit 190) configured to adjust at least one parameter of the current signal injection module or a bioimpedance signal measurement module ("The controller 190 adjusts the magnitude of the measured current", p. 4, line 51) based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges (“For example, when the magnitude of the bioimpedance signal is greater than the first magnitude, the controller 190 may reduce the magnitude of the measured current”, page 4, lines 54-55; “when the magnitude of the bioimpedance signal is smaller than the second magnitude, the controller 190 may increase the magnitude of the measured current”, page 4, lines 62-63), wherein parameters that 
Cho discloses the claimed invention except for expressly disclosing wherein the signal adaptation module is configured to select an electrode pair of the plurality of electrodes based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges to facilitate modification of a plurality of parameters of the current signal injection module or the bioimpedance signal measurement module, wherein parameters that specify a frequency of the current signal, and a gain of the bioimpedance signal measurement module are configured to be adjusted by the signal adaptation module to bring the AC level and the DC level within the AC reference value range and DC reference value range, respectively.
However, LeMay teaches selecting an electrode pair of the plurality of electrodes (“automatically adjust patient monitoring settings to obtain patient parameter data from an electrode or set of electrodes…”, [0033]) based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges (“as determined as a function of impedance of the electrodes”, [0033]; step 622, Fig. 6; ” The resulting electrode impedance is compared to a threshold impedance to produce connection quality data for the selected electrode”, [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho, with configuring the signal adaptation module to select an electrode pair of the plurality of electrodes based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges, because this allows for the highest quality connection, as taught by LeMay ([0033]).
Luna teaches wherein parameters that specify a gain of the bioimpedance signal measurement module are configured to be adjusted (“Signal receiver 2702 includes channel processors configured to 
Ambrose teaches wherein parameters that specify a frequency of the current signal are configured to be adjusted by the signal adaptation module (“Accordingly, control module 63 may specify in step 104 that test signals of varying frequency should be applied between the selected electrodes”, page 124, second full paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the signal adaptation module to adjust the frequency of the current signal, because the frequency response of the impedance can be used to better determine which types of material are provided between the selected electrodes, as taught by Ambrose (page 124, second full paragraph).
Regarding Claim 2, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 1, wherein the AC reference value range and the DC reference value range are predefined value ranges ("The first size is a maximum value of an appropriate bioimpedance signal range, which can be arbitrarily set by the user", p. 4, lines 29-30; "The second size is a minimum value of an appropriate bio-impedance signal range, which can also be arbitrarily set by the user", p. 4, lines 48-49), value ranges defined by performing a system calibration, or value ranges defined by performing a parameter modification by the signal adaptation module.
Regarding Claim 4, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 1, wherein the data quality detection module is configured to communicate a control signal to the signal adaptation module ("The controller 190 adjusts the magnitude of the measured current based on the comparison result between the magnitude of the measured bioimpedance signal and the first magnitude ... ", p. 4, lines 51-52; " ... and 
Regarding Claim 5, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 4, wherein the signal adaptation module is configured to start ("The controller 190 may increase the size of the measured current in units of a predetermined size", p. 4, lines 64-65; under broadest reasonable interpretation this could be increasing from zero) and stop ("The control unit 190 may reduce the size of the measured current in units of a predetermined size", p. 4, lines 56-57; under broadest reasonable interpretation this could be reducing to zero) modifying at least one parameter of the current signal injection module or the bioimpedance signal measurement module responsive to the control signal (the control signal is the communicative signal from controller 190).
Regarding Claim 9, Cho discloses
The system for bioimpedance signal acquisition according to claim 1, wherein the data quality detection module is configured to monitor the one or more levels of the measured bioimpedance signal continuously or at predetermined time intervals ("Alternatively, the comparison unit may compare the magnitude of the bioimpedance signal and the first magnitude at a predetermined number of times during a predetermined time interval", p. 4, lines 32-33).
Regarding Claim 13, modified Cho discloses 
A wearable device (Apparatus 100) for biosignal acquisition comprising a system for bioimpedance signal acquisition according to claim 1 ("[Fig.] 1 is a view for explaining the principle of a general bio-impedance signal measuring apparatus.", p. 3, line 8; "Fig. 2 is a diagram showing the 
Regarding Claim 14, modified Cho discloses a method for bioimpedance signal acquisition comprising, in an electronic system according to claim 1: 
generating a current signal ("The current source (110) generates a measurement current (it)…”, p. 3, line 45);
applying the current signal to a subject (“…delivered to a portion (101) of the object", p. 3, lines 45-46); 
measuring, via a first electrode pair of the bioimpedance signal measurement module (2nd electrode 134 and 3rd electrode 136), a bioimpedance signal ("The bioimpedance signal amplification unit 150 outputs a bioimpedance signal based on a potential difference between a portion 101 of the object detected through the electrode unit 130", p. 4, lines 4-5) based on a voltage generated by the current signal applied to the subject ("The second electrode 134 and the third electrode 136 may detect a potential different between the portion 101 of the object generated based on the measured current (it)", p. 3, lines 62-63; 134 and 136 are part of electrode unit 130, Fig. 1 ); 
detecting one or more of an AC and a DC level of the measured bioimpedance signal ("The comparison unit 170 compares the size of the bioimpedance signal output by the bioimpedance signal amplifying unit 150 ... ", p.4, line 28; as an electrical current, the bioimpedance signal must be AC and/or DC) to thereby determine whether the one or more levels of the measured bioimpedance signal are within or outside of one or more of an AC reference value range and a DC reference value range, respectively (" ... with a preset first size. The first size is a maximum value of an appropriate bioimpedance signal range", p. 4, lines 29-30; " ... and a preset second size. The second size is a minimum value of an appropriate bioimpedance signal range", p. 4, lines 48-49).
Modified Cho discloses the claimed invention except for expressly disclosing selecting a different electrode pair of the plurality of electrodes based on whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges to facilitate 
Regarding Claim 15, modified Cho discloses a tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed by one or more processors, cause an electronic system according to claim 1 to perform a method comprising: 
generating a current signal ("The current source (110) generates a measurement current (it)…”, p. 3, line 45);
applying the current signal to a subject (“…delivered to a portion (101) of the object", p. 3, lines 45-46); 
measuring, via a first electrode pair of the bioimpedance signal measurement module (2nd electrode 134 and 3rd electrode 136), a bioimpedance signal ("The bioimpedance signal amplification unit 150 outputs a bioimpedance signal based on a potential difference between a portion 101 of the object detected through the electrode unit 130", p. 4, lines 4-5) based on a voltage generated by the current signal applied to the subject ("The second electrode 134 and the third electrode 136 may detect a 
detecting one or more of an AC and a DC level of the measured bioimpedance signal ("The comparison unit 170 compares the size of the bioimpedance signal output by the bioimpedance signal amplifying unit 150 ... ", p.4, line 28; as an electrical current, the bioimpedance signal must be AC and/or DC) to thereby determine whether the one or more levels of the measured bioimpedance signal are within or outside of one or more of an AC reference value range and a DC reference value range, respectively (" ... with a preset first size. The first size is a maximum value of an appropriate bioimpedance signal range", p. 4, lines 29-30; " ... and a preset second size. The second size is a minimum value of an appropriate bioimpedance signal range", p. 4, lines 48-49).
Modified Cho discloses the claimed invention except for expressly disclosing selecting a different electrode pair of the plurality of electrodes based on whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges to facilitate modification of at least one parameter of the current signal injection module or the bioimpedance signal measurement module. However, LeMay teaches selecting a different electrode pair of the plurality of electrodes (Step 622 leading to 604 or Fig. 7; See Fig. 6) (“as determined as a function of impedance of the electrodes”, [0033]; step 622, Fig. 6; ” The resulting electrode impedance is compared to a threshold impedance to produce connection quality data for the selected electrode”, [0017]) to facilitate modification of at least one parameter of the current signal injection module or the bioimpedance signal measurement module (It is noted by the examiner that this functional language clause is implied as being disclosed because the preceding steps before “to facilitate modification” are disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-executable instructions of Cho, with selecting an electrode pair of the plurality of electrodes based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges, because this allows for the highest quality connection, as taught by LeMay ([0033]).
Claim 3 is rejected under 35 U.S. C. 103 as being unpatentable over Cho in view of LeMay, Luna, and Ambrose, and further in view of Kohli et al (US 2016/0074674 A1, hereinafter Kohli).
Regarding Claim 3, modified Cho discloses the system for bioimpedance signal acquisition according to Claim 1. Modified Cho discloses the claimed invention except for expressly disclosing the AC reference value range relating to changes in bioimpedance due to respiration, and the DC reference value range relating to a change in DC level of the bioimpedance signal measurement module. However, Kohli teaches the AC signal in bioimpedance corresponding to respiration ("It is not uncommon that different individuals will have significantly different amounts of...changes in respiratory induced bioimpedance. These differences can result in different magnitudes of the AC ... components of the output signal", [0109]), and the DC level of the bioimpedance signal measurement module's tendency to change ("It is not uncommon that different individuals will have significantly different amounts of... transthoracic body bioimpedance ... These differences can result in different magnitudes of the ... DC components of the output signal", [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second current reference magnitudes (i.e. range) of Cho, with the AC reference value relating to changes in bioimpedance due to respiration, and the DC reference value relating to a change in DC level of the bioimpedance signal measurement module of Kohli, because the DC component is relatively large and better off removed as to isolate the fluctuating (AC) component of the impedance signal, which is a signal of interest as taught by Kohli ([0097-0098]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of LeMay, Luna, and Ambrose, and further in view of Gravriely et al (US 2009/0216127 A1, hereinafter Gravriely).
Regarding Claim 6, modified Cho discloses the system for bioimpedance signal acquisition according to Claim 4, and a data quality detection module (Comparison unit 170) that sends a control signal to a signal adaptation module (Control unit 190) to start parameter modification ("The controller 190 may increase the size of the measured current in units of a predetermined size", p. 4, lines 64-65; .

Claims 10-11 are rejected under 35 U.S. C. 103 as being unpatentable over Cho in view of LeMay, Luna, and Ambrose, and further in view of Zielinski et al (U.S. Patent Application No. 2014/0148656, hereinafter Zielinski).
Regarding Claim 10, modified Cho discloses the system for bioimpedance signal acquisition according to Claim 1 and a data quality detection module configured for monitoring the one or more levels of a measured bioimpedance signal. Modified Cho discloses the claimed invention except for expressly disclosing a posture detection module configured to the posture of a subject, and the data quality detection module monitoring the one or more levels of the measured bioimpedance signal when a posture change is detected by the posture detection module. However, Zielinski teaches a posture detection module ("Sensors 124 may include ... a posture sensor", [0034]) and a recording of bioimpedance upon detecting a posture change ("Upon detection a posture change ... the thoracic impedance signal and extra-thoracic impedance signal are recorded at block 406 and 408", [0060]). It 
Regarding Claim 11, modified Cho discloses the system for bioimpedance signal acquisition according to Claim 11. Modified Cho discloses the claimed invention except for expressly disclosing the signal adaptation module configured to modify the at least one parameter of the current signal injection module or the bioimpedance signal measurement module further based on posture information from the posture detection module. However, Zielinski teaches recording of bioimpedance upon detecting a posture change ("Upon detection a posture change ... the thoracic impedance signal and extra-thoracic impedance signal are recorded at block 406 and 408", [0060]; recording a bioimpedance infers that a bioimpedance signal measurement module must have been activated, which is a type of "modifying"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bioimpedance signal acquisition system of Cho, with the modifying the at least one parameter of the bioimpedance signal measurement module based on posture information of Zielinski, because impedance signal changes caused by posture changes can be used to determine fluid status measurement or trends in fluid status measurement, as taught by Zielinski ([0058]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of LeMay, Luna, Ambrose, and Zielinski, and further in view of Öhlander et al (U.S. Patent Application No. 2010/0113961, hereinafter Öhlander).
Regarding Claim 12, modified Cho in view of Zielinski discloses the system for bioimpedance signal acquisition according to Claim 10. Modified Cho discloses the claimed invention except for expressly disclosing the settings for at least one parameter of the current signal injection module or the bioimpedance signal measurement module being determined for a subject for different postures of the .

Claims 16, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ambrose, Luna, Zielinski, and Öhlander.
Regarding Claim 16, Cho discloses an electronic system for bioimpedance signal acquisition, comprising: 
a current signal injection module (Current source 110) configured to generate a current signal to be applied to a subject ("The current source (110) generates a measurement current (it) delivered to a portion (101) of the object", p. 3, lines 45-46);
a bioimpedance signal measurement module (bioimpedance signal amplification unit 150) configured to measure a bioimpedance signal ("The bioimpedance signal amplification unit 150 outputs a bioimpedance signal based on a potential difference between a portion 101 of the object detected through 
a data quality detection module (Comparison unit 170) configured to detect one or more of an AC level and a DC level of the measured bioimpedance signal ("compares the size of the bioimpedance signal output by the bioimpedance signal amplifying unit 150 ... ", p.4, line 28; as an electrical current, the bioimpedance signal must be AC and/or DC) and to determine whether the one or more of the levels of the measured bioimpedance signal is within or outside one or more of an AC reference value range and a DC reference value range, respectively (" ... with a preset first size. The first size is a maximum value of an appropriate bioimpedance signal range", p. 4, lines 29-30; " ... and a preset second size. The second size is a minimum value of an appropriate bioimpedance signal range", p. 4, lines 48-49); and
a signal adaptation module (Control unit 190) configured to modify at least one parameter of the current signal injection module ("The controller 190 adjusts the magnitude of the measured current", p. 4, line 51) or the bioimpedance signal measurement module, based on the detection whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges, respectively ("based on the comparison result between the magnitude of the measured bioimpedance signal and the first magnitude ... ", p. 4, lines 51-52; " ... and the second magnitude", p. 4, lines 59-60), and
wherein parameters that specify an amplitude of the current signal (“the magnitude of the measured current”, page 4, lines 55) are configured to be adjusted by the signal adaptation module (“the controller 190 may reduce the magnitude of the measured current”, page 4, lines 54-55) to bring the AC level and the DC level within the AC reference value range and DC reference value range, respectively.
Cho discloses the claimed invention except for expressly disclosing a posture detection module configured to detect a posture of the subject; and 

However, Zielinski teaches a posture detection module ("Sensors 124 may include ... a posture sensor", [0034]) configured to detect a posture of the subject; and Öhlander teaches selecting a setting associated with a detected posture of the subject (“A deviation factor is determined for each position…”, [0070]; one of these deviation factors is selected, [0072]) from among a plurality of settings associated with different postures (“corresponding reference impedance values, shown in table 1 or table 2…”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the signal adaptation module to select a setting associated with a detected posture of the subject from among a plurality of settings associated with different postures, as taught by Zielinski and Öhlander, because there is a need to determine the posture of a patient in an accurate and reliable way, as taught by Öhlander.
Luna teaches wherein parameters that specify a gain of the bioimpedance signal measurement module are configured to be adjusted (“Signal receiver 2702 includes channel processors configured to adjust, for example, a first gain…[of] of a magnitude of a sensor signal”, [0140]) by the signal adaptation module (Element 2702, Fig. 27) to bring the AC level and the DC level within the AC reference value and the DC reference value range, respectively (It is noted by the examiner that this functional language clause is implied as being disclosed because the preceding steps before “to bring” are disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Ambrose teaches wherein parameters that specify a frequency of the current signal are configured to be adjusted by the signal adaptation module (“Accordingly, control module 63 may specify in step 104 that test signals of varying frequency should be applied between the selected electrodes”, page 124, second full paragraph) to bring the AC level and the DC level within the AC reference value and the DC reference value range, respectively module (It is noted by the examiner that this functional language clause is implied as being disclosed because the preceding steps before “to bring” are disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the signal adaptation module to adjust the frequency of the current signal, because the frequency response of the impedance can be used to better determine which types of material are provided between the selected electrodes, as taught by Ambrose (page 124, second full paragraph).
Regarding Claim 17, modified Cho discloses 
The system for bioimpedance signal acquisition according to claim 16, wherein the AC reference value range and the DC reference value range are predefined value ranges ("The first size is a maximum value of an appropriate bioimpedance signal range, which can be arbitrarily set by the user", p. 4, lines 29-30; "The second size is a minimum value of an appropriate bio-impedance signal range, which can also be arbitrarily set by the user", p. 4, lines 48-49), value ranges defined by performing a system calibration, or value ranges defined by performing a parameter modification by the signal adaptation module.
Regarding Claim 19, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 16, wherein the data quality detection module is configured to communicate a control signal to the signal adaptation module ("The controller 190 adjusts the magnitude of the measured current based on the comparison result between the magnitude of the measured bioimpedance signal and the first magnitude ... ", p. 4, lines 51-52; " ... and the second magnitude", p. 4, lines 59-60; the controller 190 cannot adjust the magnitude of the measured 
Regarding Claim 20, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 4, wherein the control signal indicates to the signal adaptation module when to start ("The controller 190 may increase the size of the measured current in units of a predetermined size", p. 4, lines 64-65; under broadest reasonable interpretation this could be increasing from zero) and stop ("The control unit 190 may reduce the size of the measured current in units of a predetermined size", p. 4, lines 56-57; under broadest reasonable interpretation this could be reducing to zero) modification of at least one parameter of the current signal injection module or the bioimpedance signal measurement module.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Zielinski, Luna, Ambrose, and Öhlander, and further in view of Kohli.
Regarding Claim 18, modified Cho discloses the system for bioimpedance signal acquisition according to Claim 1. Modified Cho discloses the claimed invention except for expressly disclosing the AC reference value range relating to changes in bioimpedance due to respiration, and the DC reference value range relating to a change in DC level of the bioimpedance signal measurement module. However, Kohli teaches the AC signal in bioimpedance corresponding to respiration ("It is not uncommon that different individuals will have significantly different amounts of...changes in respiratory induced bioimpedance. These differences can result in different magnitudes of the AC ... components of the output signal", [0109]), and the DC level of the bioimpedance signal measurement module's tendency to change ("It is not uncommon that different individuals will have significantly different amounts of... transthoracic body bioimpedance ... These differences can result in different magnitudes of the ... DC components of .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of LeMay, Luna, and Ambrose, and further in view of Ecker et al (US 2010/0105997 Al, hereinafter Ecker).
Regarding Claim 21, modified Cho discloses the electronic system according to claim 1. Modified Cho discloses the claimed invention except for expressly disclosing wherein the parameters are configured to be individually adjusted, wherein if after adjustment of a first parameter, one of the AC level and the DC level is still not within the AC reference value range and the DC reference value range, respectively, a second parameter is adjusted, and if after adjustment of the second parameter, one of the AC level and the DC level is still not within the AC reference value range and the DC reference value range, respectively, a third parameter is adjusted. However, Ecker teaches wherein if after adjustment of a first parameter (“host controller 202 may adjust the Red LEDi parameter”, [0211]), a result of a measurement is not within a reference value range (“In cases where the RedLEDi parameter is at a minimum value or a maximum value…”, [0212]; “host controller 202 may adjust the Red LEDi parameter in order to cause results for subsequent measurements to be within the target range for red light measurements”, [0211]), a second parameter is adjusted (“…host controller 202 may proceed to adjust the Cint parameter”, [0212]), and if after adjustment of the second parameter, a result of a measurement is still not within the reference value range (“In cases where the Cint parameter is at a minimum value or a maximum value…”, [0214]; “host controller 202 may adjust the Cint parameter in order to cause results for subsequent measurements to be within the target range for red light measurements”, [0213]), a third . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ambrose, Luna, Zielinski, and Öhlander, and further in view of Ecker.
Regarding Claim 22, modified Cho electronic system according to claim 16. Modified Cho discloses the claimed invention except for expressly disclosing wherein the parameters are configured to be individually adjusted, wherein if after adjustment of a first parameter, one of the AC level and the DC level is still not within the AC reference value range and the DC reference value range, respectively, a second parameter is adjusted, and if after adjustment of the second parameter, one of the AC level and the DC level is still not within the AC reference value range and the DC reference value range, respectively, a third parameter is adjusted. However, Ecker teaches wherein if after adjustment of a first parameter (“host controller 202 may adjust the Red LEDi parameter”, [0211]), a result of a measurement is not within a reference value range (“In cases where the RedLEDi parameter is at a minimum value or a maximum value…”, [0212]; “host controller 202 may adjust the Red LEDi parameter in order to cause results for subsequent measurements to be within the target range for red light measurements”, [0211]), a second parameter is adjusted (“…host controller 202 may proceed to adjust the Cint parameter”, [0212]), and if after adjustment of the second parameter, a result of a measurement is still not within the reference value range (“In cases where the Cint parameter is at a minimum value or a maximum value…”, [0214]; “host controller 202 may adjust the Cint parameter in order to cause results for subsequent measurements to be within the target range for red light measurements”, [0213]), a third parameter is adjusted (“host controller 202 may proceed to adjust the Tint parameter”, [0214]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791